Citation Nr: 0315971	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from July 1959 to September 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2000.  This matter was 
originally on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran did not have a chronic right knee disability, 
and none has been competently shown since service.

2.  There is no competent medical evidence of record that 
shows that the veteran sustained a left knee injury during 
service; there is no competent medical evidence of record 
that shows that the veteran is currently diagnosed with a 
left knee disorder.  

3.  There is no competent medical evidence of record that 
shows that the currently diagnosed low back disorder is 
related to an incident or incidents of service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand and the Veterans Claims Assistance Act of 
2000

Pursuant to the Board's September 2000 Remand, the RO 
scheduled a travel board hearing for May 5, 2003.  In an 
April 2003 letter, the veteran indicated that he would not be 
able to attend the hearing because he had a VA doctor's 
appointment on the same date and time as the scheduled 
hearing.  According to VA Form 119, the veteran was advised 
that the RO needed documentation of the reported schedule 
conflict.  The veteran did not submit any documentation and 
he failed to appear for the hearing.  The veteran filed a 
motion to reschedule the hearing.  The Board denied the 
motion.  The Board notes that the RO fully complied with the 
September 2000 Remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).   

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  The Board finds 
that the requirements under the new laws and regulations have 
been substantially met.  The veteran was provided with 
adequate notice of the evidence needed to substantiate his 
claims and the reasons the claims were denied as set forth in 
the September 1998, October 1998, January 1999, March 1999, 
January 2003 rating decisions as well as the March 1999 
Statement of the Case (SOC) and January 2003 Supplemental 
Statement of the Case (SSOC).  VA is required to provide the 
veteran with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the veteran with respect to the information 
and evidence necessary to substantiate the claim for VA 
benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In correspondence dated in April 2001, the RO 
advised the veteran of the VCAA, VA's duties there under, and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to his claims.  The Board 
concludes that VA has fully discharged its duty to notify the 
veteran of the evidence necessary to substantiate the claims 
and of the responsibility of VA and the veteran for obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained the veteran's service medical records.  In a 
July 1998 statement, the veteran indicated that he was 
currently attempting to obtain a copy of his medical records 
from Dr. Y, a physician who treated his back.  Those records 
were never submitted.  In response to the RO's April 2001 
duty-to-assist letter, the veteran submitted VA Form 21-4142 
which listed Dr. Y. and St. Mary-Corwin as private health 
providers who treated him during the period of October 1963 
to November 1970.  In response to the RO's second request for 
a copy of the veteran's medical records (October 2002), St. 
Mary-Corwin indicated that the veteran was last seen at the 
facility in 1998 but did not forward any records.  In 
response to the RO's third request (November 2002), St. Mary-
Corwin indicated that the veteran was not seen at the 
facility for the dates of service requested.  The RO 
eventually received copies of medical records from St. Mary-
Corwin dated from August 1996 to February 1998.  In a letter 
dated in October 2002, the RO advised the veteran that the RO 
requested a copy of his medical records from Dr. Y., but the 
letter was returned as undeliverable due to insufficient 
address.  The RO asked the veteran to provide a more current 
address.  In a November 2002 letter, the veteran indicated 
that Dr. Y. was deceased and that Dr. Y.'s records and early 
treatment records from St. Mary-Corwin were most likely 
destroyed due to a federal law that permitted the destruction 
of medical records after 10 years.  On another VA Form 21-
4142, the veteran noted that he was treated at the VA Medical 
Center in Denver and at the VA Clinic Pueblo in June and 
August.  In June 2002, the RO requested the veteran's VA 
treatment records and received treatment records dated from 
May 1999 to August 2000 from both VA facilities.  The Board 
notes that the veteran submitted evidence including health 
records from a former employer, Colorado Fuel and Iron (CFI).  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  


Evidence

The July 1959 enlistment examination report shows that no 
right knee disorder was diagnosed.  On the Report of Medical 
History, the veteran reported a positive response to the 
question of whether he ever had or had now arthritis or 
rheumatism. In the physician's summary, the service examiner 
noted that the veteran claimed that he had arthritis in the 
right knee joint.  A physical examination revealed stiffness 
with no swelling or reddening, but no right knee disorder was 
diagnosed at that time.  On January 20, 1961, the veteran 
presented at the clinic with complaints of a sore knee.  The 
service examiner noted that the veteran's past history was 
vague with no history of recent injury.  The veteran related 
that his knee "gave out" on him in the past two days.  He 
complained that his lower legs fell asleep after his knee 
gave out.  An examination revealed tenderness over the 
lateral aspect.  On January 21, 1961, the veteran's condition 
was noted to have somewhat improved.  On January 23, 1961, 
the service examiner noted that the veteran reported a long 
history of right knee pain with no definite history of 
trauma.  An examination revealed no swelling, erythema, or 
limitation of motion, but there was tenderness over the 
lateral aspect.  The provisional diagnosis was knee 
derangement, etiology unknown.  The veteran was referred for 
a consultation.  On January 24, 1961, the consult noted that 
the veteran complained of right knee pain of one-month 
duration.  The veteran reported that he had trouble with his 
knee prior to his entry into service.  He indicated that he 
received physiotherapy for arthritis which included wading in 
cold water.  The consult also noted that the veteran reported 
a history of a football injury that required him to spend one 
month in a cast followed by a knee cage that he wore in order 
to play basketball, all of which occurred prior to the 
veteran's entry into service.  The consult related that x-
rays taken the prior week were possibly negative.  The 
consult noted an impression of mild chondromalacia of the 
right patella.  

On February 6, 1961, the veteran indicated that his condition 
had not improved.  On February 17, 1961, a service examiner 
noted that the veteran indicated that the medication and heat 
treatments for the knee were futile as he continued to 
experience pain.  He was admitted to the dispensary.  The 
veteran was treated but upon conclusion, the veteran 
maintained that there was absolutely no improvement.  A 
service examiner reported that the physical examination was 
entirely negative.  The impression noted was chronic 
arthritis, minimal.  On February 21, 1961, the veteran 
continued to complain of right knee pain.  On February 23, 
1961, the veteran received a hydrocortisone injection in the 
patellar.  The veteran returned to the clinic on February 25, 
1961 and complained that his right knee was in worse 
condition with increased pain and limitation of motion.  A 
physical examination revealed slight tenderness, but no 
swelling or limitation of motion.  On February 27, 1961, the 
veteran was referred for a consultation with a provisional 
diagnosis of internal derangement of the right knee.  On 
February 28, 1961, the consult noted that the veteran was 
seen again regarding chronic right knee pain.  He reviewed 
the x-rays and noted that they were negative.  The consult 
noted that he still believed that the veteran had post-
traumatic chondromalacia of the patella.  The veteran was 
hospitalized on March 6, 1961 for further observation.  The 
clinical record reiterated the history of the veteran's right 
knee problems as noted in his medical records.  It was noted 
that the veteran's Command Medical Officer felt that the 
veteran was ineffective in his present condition and he 
requested definitive treatment.  The service examiner 
reported that a physical examination was completely 
unremarkable except for a questionable 1/2 inch atrophy of the 
right thigh in its distal 1/3 and 1/2 inch increase in the 
diameter of the right knee.  The service examiner noted that 
the veteran's symptoms were compatible with chondromalacia of 
the patella in spite of the lack of subpatellar crepitus.  
The service examiner commented that in light of the fact that 
the veteran's complaints dated prior to the time of the 
veteran's enlistment into the naval service and he was unfit 
for the duties of his rate, he recommended an administration 
disposition rather than exploratory arthrotomy.  
Consequently, the service medical records show that the 
veteran was sent from Guam to the U.S. Naval Hospital in 
Oakland, California.  

A clinical record shows that the veteran was hospitalized 
from March 9, 1961 to March 15, 1961.  The service examiner 
noted that the veteran reported that he had an onset of right 
knee pain as a civilian, while climbing mountains.  He noted 
that the knee gave way at that time, but he never observed 
any effusion.  His next episode also occurred when he was a 
civilian, when his knee "stiffened up so as not to be able 
to get his leg off the gas feed."  He reported that once he 
came into the Navy, he had more trouble with his knee in the 
form of pain.  He denied the occurrence of 'true locking.'  
The veteran described the pain as localized to the medial and 
posteromedial joint line.  He indicated that the main problem 
was that the knee gave way frequently and that he could not 
satisfactorily perform his duty.  He maintained that 
treatments had been of no benefit.  A physical examination of 
the right knee was found to be within the range of normal 
entirely.  There was full range of motion with no atrophy, no 
effusion, stable ligaments, a negative McMurray's sign, and 
no patellar grating.  The veteran was able to do deep knee 
bends and duck waddle.  Laboratory studies and an x-ray 
examination were within the range of normal.  The service 
examiner commented that the veteran was presented to the 
Chief of Orthopedics and after review with him and the 
orthopedic staff, it was felt that the veteran did not 
manifest significant deviation from the normal, and that he 
should be returned to full duty.  The diagnosis noted was 
internal derangement of the right knee.  No further 
complaints of right knee pain are noted in subsequent service 
medical records.  In June 1963, the veteran was examined as 
the service wanted to extend his enlistment for three months.  
No right knee disorder was diagnosed at that time.  The 
September 1963 separation examination report also shows that 
no right knee disorder was diagnosed.  The veteran went into 
the reserves.  The January 1964 Report of Medical History 
noted no relevant complaints.  

Health records from CFI contain a January 1959 report which 
shows that the veteran reported a negative response to the 
question of whether he had a history of arthritis.  The 
veteran did not report any right knee injury or right knee 
problems.  The physical examination revealed that the 
veteran's lower extremities were normal and an x-ray of the 
spine was negative.  An October 1963 report notes that the 
veteran sustained an in-service injury to the third and 
fourth fingers of the left hand in July 1963; the incident 
involved a lawn mower.  No other injuries, illnesses, or 
hospitalizations were noted.  Dr. H. noted that the veteran 
indicated that he felt fine.  Dr. H. reported that x-rays of 
the spine were negative and he entered a "M" next to 
"spine" on the report.  An April 1964 report noted that the 
veteran had been under the care of Dr. Y. from April 2, 1964 
to April 6, 1964 for an injury that occurred to the fifth 
finger of the left hand when it was smashed in the car door.  
A physical examination included an examination of the spine.  
Dr. H. entered a "M" next to "spine."    

St. Mary Corwin records dated from August 1996 to February 
1998 do not note any relevant complaints or findings.  

A May 1998 magnetic resonance imaging (MRI) from Pueblo 
Imaging Center revealed a posterior fusion between the L4 and 
S1 levels.  The opinion of the MRI findings was the 
following:  at L5-S1, there was mild stenosis of the left 
lateral recess and neural foramen due to facet arthropathy 
and ligamentous hypertrophy; at L4-5, there were signs of a 
small right hemilaminectomy and mild stenosis due to 
hypertrophy of the adjacent facet joints and ligament, but 
there was no evidence of recurrent or residual disc 
herniation; at L3-4, there was mild stenosis due to 
hypertrophy of the ligamenta flava; and there was no evidence 
of focal disc protrusion or nerve compression.  

VA treatment records dated from May 1999 to August 2000 note 
complaints of chronic low back pain.  A June 2000 record 
shows that the veteran provided a history that he underwent 
low back surgery in 1964, 1969, and 1970.  He indicated that 
he thought that he had a disc removed in the low back in 
1964.  He indicated that in 1969 he had another disc removed, 
and he had a second surgery but he was not exactly sure what 
was done.  In 1970, he had a fusion.  He stated that the bone 
was taken off of his right hip for that fusion and he 
currently had a lot of pain in the right hip.  The assessment 
was chronic low back pain, secondary to injuries, multiple 
surgeries, and degeneration.  

In multiple letters, the veteran maintains that he did not 
sustain a right knee injury from playing sports prior to 
service.  He also disputes that he ever provided a history 
that he injured his right knee while mountain climbing and 
denies that he ever advised the service entrance examiner 
that he had a history of arthritis of the right knee joint.  
Rather, the veteran maintains that he entered service with no 
right knee disorder.  Lay statements from the veteran's 
brother and sister corroborate the veteran's statements that 
he did not sustain an injury from playing sports or mountain 
climbing prior to service.  The veteran goes on to assert 
that he injured his back in January 1961 while "changing the 
fiber clutches in the Dozer."  He contends that he informed 
the service examiners that he felt the pain just left of his 
right hip.  The pain traveled down to his knee and his leg 
fell asleep and felt numb.  He contends that although he 
complained of back pain, the service examiners insisted that 
the pain was localized in the right knee and they neglected 
to examine his back.  The veteran relates that after service, 
he was treated by Dr. Y. from September 1963 until Dr. Y. 
retired in 1973.  The veteran maintains that Dr. Y. sent a 
letter in 1964 to the U.S. Naval Reserve station, in which he 
informed service personnel that the veteran would not be able 
to attend drills due to his problems with numbness in his 
legs.  The veteran claims that Dr. Y.'s letter is missing 
from his service medical records or was purposely destroyed.  
In support, the veteran directs attention to a service 
personnel record with administration remarks that noted that 
in May 1964, the veteran was transferred to Maryland due to 
his inability to attend drills.  The veteran asserts that 
invasive testing revealed that the source of all of his 
problems was not his knees, but rather his "spinal cord was 
being pinched off."   He reports that he had emergency 
surgery in 1964.  The veteran contends that he was 
misdiagnosed during service and that his current chronic low 
back pain is related to symptomatology that first manifested 
during service in January 1961.   




Right Knee

The service medical records show that although the veteran 
reported a history of arthritis of the right knee joint, no 
chronic right knee disorder was diagnosed at the veteran's 
enlistment examination.  The veteran is presumed to be in 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2002).  
The presumption of soundness can be rebutted only by clear 
and unmistakable evidence that such a disability existed 
prior to service.  38 C.F.R. § 3.304(b) (2002).  
The service medical records show that the veteran reported on 
several different occasions that problems with his right knee 
first manifested prior to service.  This fact coupled with 
the facts that the veteran reported a positive history of 
right knee problems at the entrance examination and the 
physical examination was positive for stiffness, supports the 
conclusion that problems with the veteran's right knee first 
manifested prior to service.  On the other hand, the veteran 
had been in service for an extended period before he reported 
actual complaints regarding his right knee.  Moreover, his 
right knee was found normal at service entrance.  In 
addition, there is no unqualified medical opinion addressing 
the matters of preexistence and aggravation.  Accordingly, 
the veteran is probably correct in his assertion that he did 
not have chronic right knee problems before service.  
Therefore, on the basis of all the foregoing evidence, the 
Board is unable to conclude that the veteran clearly and 
unmistakably entered service with a right knee disorder.  

The dispositive consideration, however, is that whether or 
not the veteran's right knee symptoms emerged before or 
during service, there is no competent medical evidence of a 
chronic right knee disability now.  In this connection, it 
seems clear from this record that there have been no right 
knee diagnoses since the early part of 1961.  The right knee 
was normal at separation in 1963.  Finally, the recent 
medical reports do not describe the existence of a chronic 
right knee disability.  Although it may seem counterintuitive 
that the cluster of symptoms reported and observed during 
1961 were not indicative of significant abnormality, the 
subsequent medical data specifically lead to that conclusion.  
Without current disability, there can be no basis for a grant 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).



Low Back Disorder

The veteran's claim for service connection for a back 
disorder is interrelated with his claim for service 
connection for a right knee disorder.  As previously 
discussed, in the alternative, the veteran contends that his 
current chronic back pain is related to symptomatology first 
shown in service but misdiagnosed as right knee pain.  In 
multiple letters, the veteran maintains that he informed the 
service examiners that he believed that his problems stemmed 
from his back rather than his knees.  There is no mention of 
any complaints of back pain in the service medical records.  
There is no basis for which the Board may find that the 
veteran complained of back pain (or symptomatology suggesting 
the source of pain was the back) and service examiners did 
not note his subjective complaints in due course in the 
service medical records.  There is also no basis for which 
the Board may find that the service examiners neglected to 
examine the veteran's back to determine the etiology of any 
back complaints the veteran reportedly made.  

The veteran contends that he began to receive treatment for 
his back from Dr. Y. immediately after his discharge from 
active service or September 1963.  The April 1964 CFI report 
only notes that Dr. Y. treated him from an injury to his 
right fifth finger.  On the October 1963 and April 1964 CFI 
reports, Dr. H. entered a "M" next to "spine" which the 
veteran has attributed as meaning "minimal or minor but 
certainly not normal."  According to the October 1963 
report, x-rays of the spine were noted as negative at which 
time Dr. H. noted a "M" with no further explanation.  The 
Board cannot extrapolate from these two reports what back 
disorder, if any, was present.  There are only certain 
diseases that are subject to presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309 (2002).  There is no medical 
evidence that a disorder of the back for which service 
connection may be granted on a presumptive basis manifested 
to a compensable degree within one-year from the veteran's 
discharge from active service.  

The competent medical evidence shows that veteran is 
currently diagnosed with a chronic low back disorder 
manifested by pain, but there is no competent medical 
evidence that links the veteran's currently diagnosed low 
back disorder to an incident or incidents of service.  
Although the veteran contends that his current low back 
disorder is related to his service and the physical 
requirements thereof, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no evidence of any treatment or 
findings of a back disorder during service or at the 
separation examination, any opinion now relating his current 
back disorder to service would be based on history as 
provided by the veteran, as opposed to objective 
documentation.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently diagnosed low back disorder as there 
is no reasonable possibility that such an opinion, based on 
unsubstantiated history, would substantiate his claim.  The 
weight of the evidence is against the veteran's claim.  
Accordingly, service connection for a low back disorder is 
not established. 


Left Knee Disorder

There is no medical evidence of a current disability, no 
medical evidence of in-service incurrence of an injury, and 
no medical evidence of a nexus between a current disability 
and an in-service injury.  Therefore, the veteran is not 
entitled to service connection for a left knee disorder.  




ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied. 

Service connection for a low back disorder is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

